Citation Nr: 1217139	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  02-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from January 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, which denied service connection for a bilateral knee disability.  Jurisdiction of this matter is currently with the RO located in Jackson, Mississippi.

In June 2003, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in February 2004, December 2006, and August 2007 at which time it was remanded for additional development.  In an April 2008 decision, the Board denied the claim.  This decision was appealed the United States Court of Appeals for Veterans Claims (Court).  In February 2009, pursuant to a Joint Motion for Remand, the Court ordered that the Board make particular findings of fact and return the claim to the RO for a new VA examination.  Pursuant to the Court's Order, in June 2009, the Board remanded the claim after it made the required findings of fact.  The matter was then returned to the Board in December 2010 wherein it was again remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Initially, the Board notes that the majority of the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center records center in 1973.  There is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran asserts that he has a current bilateral knee disability that is etiologically related to his period of active service.  He has described the onset of pain in service with continued pain since his discharge from service.  The Veteran has also maintained that his service-connected bilateral pes planus aggravates his bilateral disability. 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When this matter was most recently before the Board in December 2010, it was determined that the a medical opinion needed to be obtained addressing whether it was at least as likely as not that any currently diagnosed bilateral knee disability was caused or permanently worsened by the service-connected pes planus.

A VA examination report dated in July 2011 shows that the Veteran was diagnosed with degenerative joint disease of both knees with mild to moderate degree of pain and dysfunction.  The examiner opined that based on the service medical record that was reviewed and the findings of a May 2011 VA foot examination report, there was no confirmation of the knee condition in the service medical record, therefore, it was less likely as not a result of the service-connected pes planus.

The examiner also annotated that the condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness, and provided as rationale that there was no confirmation and/or medical evidence to support his claim.  The examiner added that the stated conditions were less likely as not a result of, and/or aggravated by the service-connected pes planus.

The Board finds that the opinion that the VA examiner gives does not have an adequate rationale to support the conclusion.  The VA examiner concluded that the Veteran's bilateral knee disability was less likely than not related to service primarily because of the absence of service treatment records supporting his claim.   In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such appears to be the case here.  

Moreover, while the VA examiner included an opinion that it was less likely as not that the bilateral knee disability was aggravated by the service-connected pes planus, the VA examiner did not provide a rationale for the conclusion reached.  The Court has held that the rationale in support of a medical assessment is critical to the probative value of that impression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

In light of the foregoing, the Board finds that a remand is necessary in order to obtain an opinion which is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his bilateral knee disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall obtain any relevant ongoing VA treatment records of the Veteran for his bilateral knee disability that are not yet of record, and associate those documents with the claims file.

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of his asserted bilateral knee disability.

*  The examination must be conducted by a VA examiner that has not previously examined the Veteran.  

* The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.

* A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail. 

The examiner is asked to render an opinion as to whether it is at least as likely as not that:

(a) the Veteran has a left knee and right disability; and 
(b) whether any such left knee or right disability found on examination is etiologically related to his period of active service.

The examiner is also requested to opine as to whether it is at least as likely as not that any left and right knee disability found on examination was either:

(a) caused by any service-connected disability, to include the service-connected pes planus; or

(b) is aggravated (permanently worsened) by any service-connected disability, to include the service-connected pes planus.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.   Additionally, the examiner is asked to reconcile any conflicting medical opinions of record.  
All opinions expressed must be accompanied by a complete rationale.

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then the examiner must provide a detailed medical explanation as to why this is so.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



